Citation Nr: 0026955	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
dislocation injury to the left thumb.

2.  Entitlement to an increased rating for residuals of a 
lumbosacral strain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1993 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim for 
a compensable disability rating for residuals of a 
dislocation injury to the left thumb and claim for a higher 
rating for residuals of a lumbosacral strain.  In August 
1995, the RO granted an increased (40 percent) rating for 
residuals of a lumbosacral strain.

In January 1999, the Board remanded the veteran's appeal for 
further development, including clarification as to whether 
the veteran intended to withdraw his appeal as was previously 
suggested in a January 1996 statement by his representative.  
In November 1999, the veteran wrote the RO and indicated that 
he wished to continue his appeal as to both issues.  

(The issue of an increased rating for the veteran's service-
connected residuals of a lumbosacral strain will be addressed 
in the remand that follows this decision.)


FINDING OF FACT

Service-connected residuals of a dislocation injury to the 
left thumb include subjective complaints of stiffness and 
ache in cold and wet weather, loss in grip strength, and 
swelling.


CONCLUSION OF LAW

A compensable rating for service-connected residuals of a 
dislocation injury to the left thumb is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a 
(Diagnostic Codes 5152, 5224) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected residuals of a dislocation injury to the 
left thumb is manifested by increased adverse symptomatology, 
including stiffness and ache in cold and wet weather, loss in 
grip strength, and swelling, that interferes with his ability 
to function.  It is also requested that the veteran be 
afforded the benefit of the doubt.

The most recent VA and private treatment records, dated from 
September 1993 to June 1999, are negative for complaints, 
diagnoses, and/or treatment for residuals of a dislocation 
injury to the left thumb.  However, at a May 1994 VA 
examination, the veteran complained of recurrent left thumb 
pain since 1971.  On examination, the left thumb had a normal 
external appearance, and full range of motion without 
evidence of atrophy of the intrinsic musculature.  Sensory, 
as well as vascular, examinations were within normal limits.  
Nonetheless, the thumb was tender to palpation over the 
carpal-metacarpal joint.  X-rays did not show post-traumatic 
osteoarthritic changes.  The diagnosis was left thumb sprain.

At a March 2000 VA examination, the veteran complained of 
left thumb stiffness and ache in cold and wet weather such as 
was present at the time of the examination.  He also 
complained of a loss in grip strength, swelling at the base 
of the left thumb, and, after heavy yard work, swelling in 
the entire proximal phalanx and the metacarpal. 

On examination, there was no redness, swelling, or tenderness 
noted in the thumb.  Sensory examination was normal.  There 
was no crepitus with motion.  The thumb was held in a normal 
position of 45 degrees abduction from the hand.  Range of 
motion studies revealed that the left thumb could be adducted 
to touch the medial border of the index finger on the left 
side.  Flexion of the distal phalanx at the distal 
interphalangeal joint was to 60 degrees, and flexion of the 
proximal phalanx at the proximal interphalangeal joint was to 
60 degrees.  The thumb and the small finger could oppose with 
normal strength, and the thumb could touch the palm of the 
hand both distally and proximally.  Grip was equal 
bilaterally.  The diagnosis was dislocation injury of the 
left thumb with residuals.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 
(1999).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27 (1999).  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  Moreover, where 
entitlement to compensation has already been established, and 
an increase in a disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection was granted for residuals of 
a dislocation injury to the left thumb which was rated as 
non-compensably disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5224 (ankylosis of the thumb).  
38 C.F.R. §§ 4.20, 4.27.  See RO decisions entered in June 
1971 and October 1993.  Under potentially applicable 
Diagnostic Codes the veteran will only be entitled to a 
compensable rating if he has favorable ankylosis of the thumb 
(10 percent) (Diagnostic Code 5224), unfavorable ankylosis of 
the thumb (20 percent) (Diagnostic Code 5224), extremely 
unfavorable ankylosis of the thumb of the minor hand equating 
to amputation of the thumb at the distal joint, through the 
distal phalanx, at the metatarsophalangeal joint or through 
the proximal phalanx (20 percent) (Diagnostic Code 5152), or 
extremely unfavorable ankylosis of the thumb of the minor 
hand equating to amputation of the thumb with metacarpal 
resection (30 percent) (Diagnostic Code 5152).  38 C.F.R. 
§ 4.71a (1999).  (Extremely unfavorable ankylosis ratable as 
amputation exists when all joints are in extension or extreme 
flexion, or when there is rotation and angulation of the 
bones.  38 C.F.R. § 4.71a.)  

The Board notes that the veteran does not experience 
ankylosis of the left thumb.  (Ankylosis is determined on the 
basis of whether motion is possible to within 2 inches of the 
median transverse fold of the palm; when such motion is 
possible, the rating will be for favorable ankylosis, 
otherwise the rating is for unfavorable ankylosis.  Id.)    
In fact, the most recent examination of the thumb disclosed 
no adverse symptomatology.  The veteran's motion was not 
limited when examined in March 2000.  He could move his thumb 
far beyond the 2 inch threshold for favorable ankylosis; 
indeed, he could touch the palm both distally and proximally.  
In the absence of ankylosis, a compensable rating is not 
assignable under Diagnostic Code 5224.  Moreover, since he 
does not experience extremely unfavorable ankylosis, his 
disability may not be rated as amputation.  38 C.F.R. 
§ 4.71a.  The Board also notes that, while the veteran has 
complained of various difficulties--problems he was 
experiencing even at the time of the most recent examination 
during which there was cold, wet weather, there was no 
objective confirmation of any functional limitations such as 
might be caused by pain.  Consequently, absent findings of 
functional debility on examination, an increased rating is 
not warranted.  38 C.F.R. § 4.40 (1999) (functional loss such 
as caused by pain must be supported by adequate pathology and 
objective indications such as the visible behavior of the 
claimant noted by the examiner).  


ORDER

An increased rating for residuals of a dislocation injury to 
the left thumb is denied.


REMAND

Turning next to the veteran's claim for an increased rating 
for residuals of a lumbosacral strain, the Board notes that 
the case was remanded in January 1999, in part, to afford the 
veteran a VA orthopedic examination that addressed the 
factors addressed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Likewise, the case was remanded in January 1999, in part, to 
afford the veteran a VA orthopedic examination that addressed 
the factors considered in rating the veteran's disability 
under Diagnostic Code 5293 (intervertebral disc syndrome).  
Specifically, the post-remand examiner was directed to 
specifically comment on a number of factors, including the 
presence (and frequency) or absence of symptoms compatible 
with sciatic neuropathy, characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, other neurologic findings 
appropriate to the site of any diseased disc, and whether the 
veteran experienced intermittent relief.  See January 1999 
Remand, pp. 6-7.

The Board notes that in DeLuca, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) held 
that, in evaluating a service connected disability involving 
a joint, functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional losses should be specifically described 
by reference to the rating criteria.  In other words, 
functional losses must be equated to factors addressed in the 
rating criteria, even those beyond what was shown clinically.

However, in reviewing the evidence in the claims folder, it 
does not appear that a DeLuca-type analysis was undertaken to 
account for the veteran's oft-repeated complaints of pain and 
flare-ups.  While the March 2000 VA spine examiner, as did 
earlier examiners, reported the veteran's complaints of low 
back pain, findings were not elicited sufficient to answers 
the Board's inquires.  Specifically, at the March 2000 VA 
spine examination, it was reported that the veteran 
complained of low back tenderness from the mid-back to the 
sacroiliac.  He also complained of tenderness in the right 
sciatic notch.  It was next opined that the veteran was very 
uncooperative during the examination and was unwilling to do 
heel and toe walking.  Nonetheless, range of motion studies 
revealed approximately 60 degrees of motion when the veteran 
bent from the waist and 20 degrees of lateral bending 
bilaterally - before the veteran said he would go no farther 
because of pain.  On motor and sensory examinations of the 
lower extremities, the veteran complained of pain in the back 
with any motion of the knees or ankles.  However, knee jerks 
were 1+ and equal and ankle jerks were 2+ and equal.  X-rays 
and a magnetic resonance imaging evaluation (MRI) revealed 
minimal degenerative joint disease of the L3-4 area.  The 
diagnosis was lumbosacral strain with degenerative joint 
disease by x-ray and residuals.

No opinion has been provided as to how the veteran's pain 
equates to the rating criteria.  Accordingly, since the RO 
has indicated that Diagnostic Code 5293 is applicable in this 
case, the veteran's claim for an increased rating for his 
service-connected residuals of a lumbosacral strain must be 
remanded to afford the veteran another VA orthopedic 
examination that addresses the factors mandated in DeLuca.  
This should be done in a manner which allows application of 
the rating criteria of Diagnostic Code 5293.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand is necessary due to 
the RO's failure to follow the directives contained in the 
Board's remand decision; where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance).

This issue is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should obtain and associate with the 
record all medical records maintained by 
Glenn A. McCain, M.D., and all medical 
records on file with the Charlotte VA 
medical center (VAMC).  38 C.F.R. § 3.159 
(1999).  All actions by the RO to obtain 
the foregoing records should be 
memorialized.

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
evaluations to determine the extent of 
his service-connected lumbosacral strain.  
The examiner(s) should identify each 
functional debility legitimately 
experienced by the veteran due to 
service-connected disability and provide 
findings that take into account all 
functional impairments due to service-
connected disability, including problems 
such as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  
Functional loss due to such difficulties 
should be equated with the rating 
criteria of Diagnostic Code 5293.  See 
DeLuca, supra.  In other words, the 
examiner(s) should state whether 
functional debility experienced by the 
veteran equates to the kind of disability 
contemplated by the criteria for a 60 
percent rating under Diagnostic Code 
5293.  If the veteran is examined at a 
point of maximum disability, this should 
be noted.  Next, the examiner(s) should 
indicate the frequency with which the 
veteran experiences intervertebral disc 
syndrome-like attacks, if any, and should 
note whether the lumbosacral strain is 
manifested by persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurologic findings appropriate to the 
site of the diseased disc(s).  Diagnostic 
Code 5293.  If the veteran does not 
experience any adverse neurological 
symptomatology due to his service-
connected lumbosacral strain, this should 
be noted.

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  
Adjudication of the claim should include 
consideration by the RO of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a 
(1999) and the precepts of DeLuca, supra.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



